     2:18-cv-03326-RMG           Date Filed 07/29/19     Entry Number 343         Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF SOUTH CAROLINA
                                     CHARLESTON DIVISION



SOUTH CAROLINA COASTAL CONSERVATION LEAGUE et                    Civ. No. 2: 18-cv-3326-RMG
al.,                                      '
                                                                 (Consolidated with 2: 18-cv-3327-RMG)

                Plaintiffs,
                                                                 AMENDED SCHEDULING ORDER
                        V.

WILBUR Ross, in his official capacity as the Secretary
of Commerce, et al.,

                Defendants.




        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this Court,
the following schedule is established for this case.

    1. Federal Defendants will send all documents described in Federal Defendants' July 17
       Status Report, ECF No. 335, to all parties by overnight mail no later than July 25, 2019.

    2. Plaintiffs and Plaintiff-Intervenors may file motions to complete or supplement the
       administrative record, if necessary, no later than August 22. Federal Defendants may file
       their response to such motion no later than 3 weeks from the filing of a motion to
       complete or supplement. 1

    3. If there is no dispute over the scope or content of the administrative record, Plaintiffs and
       Plaintiff-Intervenors may each file motions for summary judgment no later than
       September 12. If there is a dispute over the scope or content of the administrative record,
       this deadline shall be extended to no later than 5 weeks from either (1) the denial of a
       motion to complete or supplement the administrative record, or (2) the date Federal
       Defendants comply with any Court order granting in part or in full a motion to complete
       or supplement the administrative record.

    4. The parties shall meet and confer in good faith in an effort to agree upon proposed page
       limits for summary judgment briefing, and will submit either a joint proposal or separate


1
 The deadlines for motions to complete or supplement the administrative record do not affect
any party's ability to seek, at the summary judgment stage, to offer extra-record evidence to the
extent it is reviewable under an applicable exception.
    2:18-cv-03326-RMG         Date Filed 07/29/19      Entry Number 343       Page 2 of 2




       proposals to the Court no less than twenty-one days before the deadline to file motions
       for summary judgment.

   5. Federal Defendants and Defendant-Intervenors may each file combined responses and
      cross-motions for summary judgment no later than 5 weeks from the filing of Plaintiffs'
      summary judgment motions.

   6. Plaintiffs and Plaintiff-Intervenors may each file combined replies in further support of
      summary judgment and responses to cross-motions no later than 3 weeks from the filing
      of Defendants' and Defendant-Intervenors' combined summary judgment cross-motions
      and responses.

   7. Defendants and Defendant-Intervenors may each file replies in further support of cross-
      motions for summary judgment no later than 3 weeks from filing of Plaintiffs' and
      Plaintiff-Intervenors' combined replies and responses.

   8. The parties shall meet and confer in good faith on any reasonable requests to adjust
      deadlines set forth herein, and shall pres~uests to the Court in a timely manner.




July\h, 2019
Charleston, South Carolina
